Exhibit 10.1

NORDSON CORPORATION

2012 STOCK INCENTIVE AND AWARD PLAN

(AMENDED AND RESTATED AS OF DECEMBER 28, 2017)

1.    Establishment, Purpose, Duration.

a.    Establishment. Nordson Corporation (the “Company”) established an
incentive compensation plan to be known as the Nordson Corporation 2012 Stock
Incentive and Award Plan (the “Plan”). The Plan was effective as of December 28,
2012 (the “Effective Date”), subject to the approval of the Plan by the
shareholders of the Company on February 26, 2013 (the “Approval Date”). The Plan
has been amended and restated as set forth herein, effective as of December 28,
2017 (the “2017 Restatement Date”), subject to the approval of the amended and
restated Plan by the shareholders of the Company. Definitions of capitalized
terms used in the Plan are contained in Section 2 of the Plan.

b.    Purpose. The purpose of the Plan is to attract and retain Directors,
officers and other key employees of the Company and its Subsidiaries and to
provide to such persons incentives and rewards for superior performance.

c.    Duration. No Award may be granted under the Plan after the day immediately
preceding the tenth (10th) anniversary of the 2017 Restatement Date, or such
earlier date as the Board shall determine. The Plan will remain in effect with
respect to outstanding Awards until no Awards remain outstanding.

d.    Prior Plan. The Nordson Corporation Amended and Restated 2004 Long-Term
Performance Plan (the “Prior Plan”) terminated in its entirety effective on the
Approval Date; provided that all outstanding awards under the Prior Plan as of
the Approval Date shall remain outstanding and shall be administered and settled
in accordance with the provisions of the Prior Plan.

2.    Definitions. As used in the Plan, the following definitions shall apply.

“2017 Restatement Date” has the meaning given such term in Section 1(a).

“Applicable Laws” means the applicable requirements relating to the
administration of equity-based compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, the rules of any stock
exchange or quotation system on which the Shares are listed or quoted and the
applicable laws of any other country or jurisdiction where Awards are granted
under the Plan.

“Approval Date” has the meaning given such term in Section 1(a).

“Award” means a Nonqualified Stock Option, Incentive Stock Option, Stock
Appreciation Right, Restricted Shares Award, Restricted Share Unit, Other
Share-Based Award or Cash-Based Award granted pursuant to the terms and
conditions of the Plan.

“Award Agreement” means either: (a) an agreement, either in written or
electronic format, entered into by the Company and a Participant setting forth
the terms and provisions applicable to an Award granted under the Plan; or (b) a
statement, either in written or electronic format, issued by the Company to a
Participant describing the terms and provisions of such Award, which need not be
signed by the Participant.



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.

“Cash-Based Award” shall mean a cash Award granted pursuant to Section 11 of the
Plan.

“Cause” as a reason for a Participant’s termination of employment shall have the
meaning assigned such term in the employment agreement (or, if operative, the
Change-in-Control Retention Agreement), if any, between the Participant and the
Company or Subsidiary. If the Participant is not a party to an employment
agreement (or Change-in-Control Retention Agreement) with the Company or a
Subsidiary in which such term is defined, then unless otherwise defined in the
applicable Award Agreement, “Cause” shall mean (i) the commission of an act of
fraud, embezzlement, theft, or other similar criminal act constituting a felony
and involving the business of the Company or its Subsidiaries, or (ii) the
continued failure of the Participant to perform substantially the Participant’s
duties with the Company or any of its Subsidiaries (other than any such failure
resulting from any medically determined physical or mental impairment) that is
not cured by the Participant within 30 days after a written demand for
substantial performance is delivered to the Participant by the Company which
specifically identifies the manner in which the Company believes that the
Participant has not substantially performed the Participant’s duties.

“Change in Control” means the occurrence of one of the following events: (a) a
report is filed with the SEC on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form, or report), each as promulgated pursuant to the Exchange Act,
disclosing that any “person” (as the term “person” is used in Section 13(d) or
Section 14(d)(2) of the Exchange Act) is or has become a beneficial owner,
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of the Company’s then outstanding securities; (b) the
Company is merged or consolidated with another corporation and, as a result
thereof, securities representing less than 50% of the combined voting power of
the surviving or resulting corporation’s securities (or of the securities of a
parent corporation in case of a merger in which the surviving or resulting
corporation becomes a wholly-owned subsidiary of the parent corporation) are
owned in the aggregate by holders of the Company’s securities immediately before
such merger or consolidation; (c) all or substantially all of the assets of the
Company are sold in a single transaction or a series of related transactions to
a single purchaser or a group of affiliated purchasers; or (d) during any period
of 24 consecutive months, individuals who were Directors at the beginning of the
period cease to constitute at least a majority of the Board unless the election,
or nomination for election by the Company’s shareholders, of more than one half
of any new Directors was approved by a vote of at least two-thirds of the
Directors then still in office who were Directors at the beginning of the 24
month period.

“Change in Control Protection Period” means the period commencing on a Change in
Control and ending on the second anniversary of the Change in Control.

“Code” means the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

“Committee” means the Compensation Committee of the Board or such other
committee or subcommittee of the Board as may be duly appointed to administer
the Plan and having such powers in each instance as shall be specified by the
Board. To the extent required by Applicable Laws, the Committee shall consist of
two or more members of the Board, each of whom is a “non-employee director”
within the meaning of Rule 16b-3 promulgated under the Exchange Act, an “outside
director” within the meaning of regulations promulgated under Section 162(m) of
the Code, and an “independent director” within the meaning of applicable rules
of any securities exchange upon which Shares are listed.

“Company” has the meaning given such term in Section 1(a) and any successor
thereto.

“Date of Grant” means the date as of which an Award is determined to be
effective and designated in a resolution by the Committee and is granted
pursuant to the Plan. The Date of Grant shall not be earlier than the date of
the resolution and action therein by the Committee. In no event shall the Date
of Grant be earlier than the Effective Date.

“Director” means any individual who is a member of the Board who is not an
Employee.

“Effective Date” has the meaning given such term in Section 1(a).

“Employee” means any employee of the Company or a Subsidiary; provided, however,
that for purposes of determining whether any person may be a Participant for
purposes of any grant of Incentive Stock Options, the term “Employee” has the
meaning given to such term in Section 3401(c) of the Code, as interpreted by the
regulations thereunder and Applicable Law.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

“Fair Market Value” means the value of one Share on any relevant date,
determined under the following rules: (a) the closing sale price per Share on
that date as reported on the principal exchange on which Shares are then
trading, if any, or if applicable the NASDAQ Global Select Market, or if there
are no sales on that date, on the next preceding trading day during which a sale
occurred; (b) if the Shares are not reported on a principal exchange or national
market system, the average of the closing bid and asked prices last quoted on
that date by an established quotation service for over-the-counter securities;
or (c) if neither (a) nor (b) applies, (i) with respect to Stock Options, Stock
Appreciation Rights and any Award of stock rights that is subject to
Section 409A of the Code, the value as determined by the Committee through the
reasonable application of a reasonable valuation method, taking into account all
information material to the value of the Company, within the meaning of
Section 409A of the Code, and (ii) with respect to all other Awards, the fair
market value as determined by the Committee in good faith.

“Good Reason” as a reason for a Participant’s termination of employment shall
have the meaning assigned such term in the Change-in-Control Retention
Agreement, if any, between the Participant and the Company or Subsidiary.

 

3



--------------------------------------------------------------------------------

“Incentive Stock Option” or “ISO” means a Stock Option that is designated as an
Incentive Stock Option and that is intended to meet the requirements of
Section 422 of the Code.

“Nonqualified Stock Option” means a Stock Option that is not intended to meet
the requirements of Section 422 of the Code or otherwise does not meet such
requirements.

“Other Share-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of the Plan, granted in accordance with the
terms and conditions set forth in Section 10.

“Participant” means any eligible individual as set forth in Section 5 who holds
one or more outstanding Awards.

“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Section 162(m) of the Code.

“Performance Objectives” means the performance objective or objectives
established by the Committee pursuant to the Plan. Any Performance Objectives
may relate to the performance of the Company or one or more of its Subsidiaries,
divisions, departments, units, functions, partnerships, joint ventures or
minority investments, product lines or products, or the performance of the
individual Participant, and may include, without limitation, the Performance
Objectives set forth in Section 14(b). The Performance Objectives may be made
relative to the performance of a group of comparable companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Objectives as compared to various stock
market indices. Performance Objectives may be stated as a combination of the
listed factors.

“Plan” means this Nordson Corporation 2012 Stock and Incentive Award Plan, as
amended from time to time.

“Prior Plan” has the meaning given such term in Section 1(d).

“Qualified Termination” means any termination of a Participant’s employment
during the Change in Control Protection Period: (i) by the Company, any of its
Subsidiaries or the resulting entity without Cause, or (ii) solely with respect
to a Participant who is a party to a Change-in-Control Retention Agreement with
the Company or a Subsidiary immediately prior to a Change in Control, by the
Participant for Good Reason.

“Restricted Shares” means Shares granted or sold pursuant to Section 8 as to
which neither the substantial risk of forfeiture nor the prohibition on
transfers referred to in such Section 8 has expired.

“Restricted Share Unit” means a grant or sale of the right to receive Shares or
cash at the end of a specified restricted period made pursuant to Section 9.

“SEC” means the United States Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

“Share” means a share of common stock of the Company, without par value, or any
security into which such Share may be changed by reason of any transaction or
event of the type referred to in Section 16.

“Stock Appreciation Right” means a right granted pursuant to Section 7.

“Stock Option” means a right to purchase a Share granted to a Participant under
the Plan in accordance with the terms and conditions set forth in Section 6.
Stock Options may be either Incentive Stock Options or Nonqualified Stock
Options.

“Subsidiary” means: (a) with respect to an Incentive Stock Option, a “subsidiary
corporation” as defined under Section 424(f) of the Code; and (b) for all other
purposes under the Plan, any corporation or other entity in which the Company
owns, directly or indirectly, a proprietary interest of more than fifty (50%) by
reason of stock ownership or otherwise.

“Ten Percent Shareholder” shall mean any Participant who owns more than 10% of
the combined voting power of all classes of stock of the Company, within the
meaning of Section 422 of the Code.

3.    Shares Available Under the Plan.

a.    Shares Available for Awards. The maximum number of Shares that may be
issued or delivered pursuant to Awards under the Plan shall be 4,525,000,
including the number of Shares that, on the Approval Date, were available to be
granted under the Prior Plan but which were not then subject to outstanding
awards under the Prior Plan, all of which may be granted with respect to
Incentive Stock Options. Shares issued or delivered pursuant to an Award may be
authorized but unissued Shares, treasury Shares, including Shares purchased in
the open market, or a combination of the foregoing. The aggregate number of
Shares available for issuance or delivery under the Plan shall be subject to
adjustment as provided in Section 16.

b.    Share Counting. The following Shares shall not count against the Share
limit in Section 3(a): (i) Shares covered by an Award that expires or is
forfeited, canceled, surrendered, or otherwise terminated without the issuance
of such Shares; (ii) Shares covered by an Award that is settled only in cash;
and (iii) Shares granted through the assumption of, or in substitution for,
outstanding awards granted by a company to individuals who become Employees or
Directors as the result of a merger, consolidation, acquisition or other
corporate transaction involving such company and the Company or any of its
Affiliates (except as may be required by reason of the rules and regulations of
any stock exchange or other trading market on which the Shares are listed).
Without limiting the foregoing, with respect to any Stock Appreciation Right
that is settled in Shares, the full number of Shares subject to the Award shall
count against the number of Shares available for Awards under the Plan,
regardless of the number of Shares used to settle the Stock Appreciation Right
upon exercise. In addition, Shares subject to outstanding awards under the Prior
Plan as of the Approval Date that on or after the Approval Date are forfeited,
canceled, surrendered or otherwise terminated without the issuance of such
Shares shall be available for issuance or delivery under this Plan.
Notwithstanding anything contained herein to the contrary, Shares that are
repurchased by the Company with Stock Option proceeds, Shares tendered in
payment of the exercise price of a Stock Option and

 

5



--------------------------------------------------------------------------------

Shares withheld by the Company or any Subsidiary to satisfy a tax withholding
obligation shall not be added back to the number of Shares reserved in
Section 3(a). This Section 3(b) shall apply to the number of Shares reserved and
available for Incentive Stock Options only to the extent consistent with
applicable Treasury regulations relating to Incentive Stock Options under the
Code.

c.    Per Participant Limits for Performance-Based Exception. Subject to
adjustment as provided in Section 16 of the Plan, the following limits shall
apply with respect to Awards that are intended to qualify for the
Performance-Based Exception: (i) the maximum aggregate number of Shares that may
be subject to Stock Options or Stock Appreciation Rights granted in any calendar
year to any one Participant shall be 750,000 Shares; (ii) the maximum aggregate
number of Restricted Shares granted in any calendar year to any one Participant
shall be 250,000 Shares; (iii) the maximum aggregate number of shares that may
be issued or delivered pursuant to Restricted Share Units or Other Share-Based
Awards granted in any calendar year to any one Participant shall be 250,000
Shares, provided that if the Restricted Share Units or Other Share-Based Awards
are subject to a performance period of more than one year, the maximum shall
equal the product of 250,000 Shares and the full number of years in the
performance period; and (iv) the maximum aggregate compensation that may be paid
under a Cash-Based Award granted in any calendar year to any one Participant
shall be $5,000,000 or a number of Shares having an aggregate Fair Market Value
not in excess of such amount, provided that if the Cash-Based Award is subject
to a performance period of more than one year, the maximum shall equal the
product of $5,000,000 and the full number of years in the performance period.

d.    Per Participant Limits for Directors. Notwithstanding any other provision
of the Plan to the contrary, the aggregate grant date fair value (determined as
of the applicable Date(s) of Grant in accordance with applicable financial
accounting rules) of all Awards granted to any Director during any single
calendar year, taken together with any cash fees paid to such Director during
such calendar year, shall not exceed $700,000.

4.    Administration of the Plan.

a.    In General. The Plan shall be administered by the Committee. Except as
otherwise provided by the Board, the Committee shall have full and final
authority in its discretion to take all actions determined by the Committee to
be necessary in the administration of the Plan, including, without limitation,
discretion to: select Award recipients; determine the sizes and types of Awards;
determine the terms and conditions of Awards in a manner consistent with the
Plan; grant waivers of terms, conditions, restrictions and limitations
applicable to any Award, or accelerate the vesting or exercisability of any
Award, in a manner consistent with the Plan; construe and interpret the Plan and
any Award Agreement or other agreement or instrument entered into under the
Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and take such other action, not inconsistent with the terms of
the Plan, as the Committee deems appropriate. To the extent permitted by
Applicable Laws, the Committee may, in its discretion, delegate to one or more
Directors or Employees any of the Committee’s authority under the Plan. The acts
of any such delegates shall be treated hereunder as acts of the Committee with
respect to any matters so delegated.

 

6



--------------------------------------------------------------------------------

b.    Determinations. The Committee shall have no obligation to treat
Participants or eligible Participants uniformly, and the Committee may make
determinations under the Plan selectively among Participants who receive, or
Employees or Directors who are eligible to receive, Awards (whether or not such
Participants or eligible Employees or Directors are similarly situated). All
determinations and decisions made by the Committee pursuant to the provisions of
the Plan and all related orders and resolutions of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Subsidiaries,
its shareholders, Directors, Employees, Participants and their estates and
beneficiaries.

c.    Authority of the Board. The Board may reserve to itself any or all of the
authority or responsibility of the Committee under the Plan or may act as the
administrator of the Plan for any and all purposes. To the extent the Board has
reserved any such authority or responsibility or during any time that the Board
is acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4(c)) shall include the Board. To the extent that any action of the
Board under the Plan conflicts with any action taken by the Committee, the
action of the Board shall control.

5.    Eligibility and Participation. Each Employee and Director is eligible to
participate in the Plan. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees and Directors those
to whom Awards shall be granted and shall determine, in its sole discretion, the
nature of any and all terms permissible by Applicable Law and the amount of each
Award.

6.    Stock Options. Subject to the terms and conditions of the Plan, Stock
Options may be granted to Participants in such number, and upon such terms and
conditions, as shall be determined by the Committee in its sole discretion.

a.    Award Agreement. Each Stock Option shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the Stock Option,
the number of Shares covered by the Stock Option, the conditions upon which the
Stock Option shall become vested and exercisable and such other terms and
conditions as the Committee shall determine and which are not inconsistent with
the terms and conditions of the Plan (including, but not limited to, the minimum
vesting provisions of Section 12). The Award Agreement also shall specify
whether the Stock Option is intended to be an Incentive Stock Option or a
Nonqualified Stock Option. No dividend equivalents may be granted with respect
to the Shares underlying a Stock Option.

b.    Exercise Price. The exercise price per Share of a Stock Option shall be
determined by the Committee at the time the Stock Option is granted and shall be
specified in the related Award Agreement; provided, however, that in no event
shall the exercise price per Share of any Stock Option be less than one hundred
percent (100%) of the Fair Market Value of a Share on the Date of Grant.

c.    Term. The term of a Stock Option shall be determined by the Committee and
set forth in the related Award Agreement; provided, however, that in no event
shall the term of any Stock Option exceed ten (10) years from its Date of Grant.

 

7



--------------------------------------------------------------------------------

d.    Exercisability. Stock Options shall become vested and exercisable at such
times and upon such terms and conditions as shall be determined by the Committee
and set forth in the related Award Agreement. Such terms and conditions may
include, without limitation, the satisfaction of (a) performance goals based on
one or more Performance Objectives, and/or (b) time-based vesting requirements.

e.    Exercise of Stock Options. Except as otherwise provided in the Plan or in
a related Award Agreement, a Stock Option may be exercised for all or any
portion of the Shares for which it is then exercisable. A Stock Option shall be
exercised by the delivery of a notice of exercise to the Company or its designee
in a form specified by the Company which sets forth the number of Shares with
respect to which the Stock Option is to be exercised and full payment of the
exercise price for such Shares. The exercise price of a Stock Option may be
paid, in the discretion of the Committee and as set forth in the applicable
Award Agreement: (i) in cash or its equivalent; (ii) by tendering (either by
actual delivery or attestation) previously acquired Shares having an aggregate
Fair Market Value at the time of exercise equal to the aggregate exercise price;
(iii) by a cashless exercise (including by withholding Shares deliverable upon
exercise and through a broker-assisted arrangement to the extent permitted by
Applicable Laws); (iv) by a combination of the methods described in clauses (i),
(ii) and/or (iii); or (v) through any other method approved by the Committee in
its sole discretion. As soon as practicable after receipt of the notification of
exercise and full payment of the exercise price, the Company shall cause the
appropriate number of Shares to be issued to the Participant.

f.    Special Rules Applicable to Incentive Stock Options. Notwithstanding any
other provision in the Plan to the contrary:

(i)    Incentive Stock Options may be granted only to Employees of the Company
and its Subsidiaries. The terms and conditions of Incentive Stock Options shall
be subject to and comply with the requirements of Section 422 of the Code.

(ii)    To the extent that the aggregate Fair Market Value of the Shares
(determined as of the Date of Grant) with respect to which an Incentive Stock
Option is exercisable for the first time by any Participant during any calendar
year (under all plans of the Company and its Subsidiaries) is greater than
$100,000 (or such other amount specified in Section 422 of the Code), as
calculated under Section 422 of the Code, then the Stock Option shall be treated
as a Nonqualified Stock Option.

(iii)    No Incentive Stock Option shall be granted to any Participant who, on
the Date of Grant, is a Ten Percent Shareholder, unless (x) the exercise price
per Share of such Incentive Stock Option is at least one hundred and ten percent
(110%) of the Fair Market Value of a Share on the Date of Grant, and (y) the
term of such Incentive Stock Option shall not exceed five (5) years from the
Date of Grant.

7.    Stock Appreciation Rights. Subject to the terms and conditions of the
Plan, Stock Appreciation Rights may be granted to Participants in such number,
and upon such terms and conditions, as shall be determined by the Committee in
its sole discretion.

 

8



--------------------------------------------------------------------------------

a.    Award Agreement. Each Stock Appreciation Right shall be evidenced by an
Award Agreement that shall specify the exercise price, the term of the Stock
Appreciation Right, the number of Shares covered by the Stock Appreciation
Right, the conditions upon which the Stock Appreciation Right shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan (including, but not limited to, the minimum vesting provisions of
Section 12). No dividend equivalents may be granted with respect to the Shares
underlying a Stock Appreciation Right.

b.    Exercise Price. The exercise price per Share of a Stock Appreciation Right
shall be determined by the Committee at the time the Stock Appreciation Right is
granted and shall be specified in the related Award Agreement; provided,
however, that in no event shall the exercise price per Share of any Stock
Appreciation Right be less than one hundred percent (100%) of the Fair Market
Value of a Share on the Date of Grant.

c.    Term. The term of a Stock Appreciation Right shall be determined by the
Committee and set forth in the related Award Agreement; provided, however, that
in no event shall the term of any Stock Appreciation Right exceed ten (10) years
from its Date of Grant.

d.    Exercisability of Stock Appreciation Rights. A Stock Appreciation Right
shall become vested and exercisable at such times and upon such terms and
conditions as may be determined by the Committee and set forth in the related
Award Agreement. Such terms and conditions may include, without limitation, the
satisfaction of (i) performance goals based on one or more Performance
Objectives, and/or (ii) time-based vesting requirements.

e.    Exercise of Stock Appreciation Rights. Except as otherwise provided in the
Plan or in a related Award Agreement, a Stock Appreciation Right may be
exercised for all or any portion of the Shares for which it is then exercisable.
A Stock Appreciation Right shall be exercised by the delivery of a notice of
exercise to the Company or its designee in a form specified by the Company which
sets forth the number of Shares with respect to which the Stock Appreciation
Right is to be exercised. Upon exercise, a Stock Appreciation Right shall
entitle a Participant to an amount equal to (a) the excess of (i) the Fair
Market Value of a Share on the exercise date over (ii) the exercise price per
Share, multiplied by (b) the number of Shares with respect to which the Stock
Appreciation Right is exercised. A Stock Appreciation Right may be settled in
whole Shares, cash or a combination thereof, as specified by the Committee in
the related Award Agreement.

8.    Restricted Shares. Subject to the terms and conditions of the Plan,
Restricted Shares may be granted or sold to Participants in such number, and
upon such terms and conditions, as shall be determined by the Committee in its
sole discretion.

a.    Award Agreement. Each Restricted Shares Award shall be evidenced by an
Award Agreement that shall specify the number of Restricted Shares, the
restricted period(s) applicable to the Restricted Shares, the conditions upon
which the restrictions on the Restricted Shares will lapse and such other terms
and conditions as the Committee shall determine and which are not inconsistent
with the terms and conditions of the Plan (including, but not limited to, the
minimum vesting provisions of Section 12).

 

9



--------------------------------------------------------------------------------

b.    Terms, Conditions and Restrictions. The Committee shall impose such other
terms, conditions and/or restrictions on any Restricted Shares as it may deem
advisable, including, without limitation, a requirement that the Participant pay
a purchase price for each Restricted Share, restrictions based on the
achievement of specific Performance Objectives, time-based restrictions or
holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Shares. Unless otherwise provided in the related
Award Agreement or required by applicable law, the restrictions imposed on
Restricted Shares shall lapse upon the expiration or termination of the
applicable restricted period and the satisfaction of any other applicable terms
and conditions.

c.    Custody of Certificates. To the extent deemed appropriate by the
Committee, the Company may retain the certificates, if any, representing
Restricted Shares in the Company’s possession until such time as all terms,
conditions and/or restrictions applicable to such Shares have been satisfied or
lapse.

d.    Rights Associated with Restricted Shares during Restricted Period. During
any restricted period applicable to Restricted Shares: (i) the Restricted Shares
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated; (ii) unless otherwise provided in the related Award Agreement, the
Participant shall be entitled to exercise full voting rights associated with
such Restricted Shares; and (iii) the Participant shall be entitled to all
dividends and other distributions paid with respect to such Restricted Shares
during the restricted period. Notwithstanding the preceding sentence, any
dividends or other distributions with respect to unvested Restricted Shares
shall be accumulated or deemed reinvested in additional Restricted Shares until
such Award is earned and vested, and shall be subject to the same terms and
conditions as the original Award (including service-based vesting conditions and
any Performance Objectives).

9.    Restricted Share Units. Subject to the terms and conditions of the Plan,
Restricted Share Units may be granted or sold to Participants in such number,
and upon such terms and conditions, as shall be determined by the Committee in
its sole discretion.

a.    Award Agreement. Each Restricted Share Unit Award shall be evidenced by an
Award Agreement that shall specify the number of units, the restricted period(s)
applicable to the Restricted Share Units, the conditions upon which the
restrictions on the Restricted Share Units will lapse, the time and method of
payment of the Restricted Share Units, and such other terms and conditions as
the Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan (including, but not limited to, the minimum vesting
provisions of Section 12).

b.    Terms, Conditions and Restrictions. The Committee shall impose such other
terms, conditions and/or restrictions on any Restricted Share Units as it may
deem advisable, including, without limitation, a requirement that the
Participant pay a purchase price for each Restricted Share Unit, restrictions
based on the achievement of specific Performance Objectives and/or time-based
restrictions or holding requirements.

 

10



--------------------------------------------------------------------------------

c.    Form of Settlement. Restricted Share Units may be settled in whole Shares,
cash or a combination thereof, as specified by the Committee in the related
Award Agreement.

d.     Dividend Equivalents. Restricted Share Units may provide the Participant
with dividend equivalents, payable either in cash or in additional Shares, as
determined by the Committee in its sole discretion and set forth in the related
Award Agreement; provided that any dividend equivalents with respect to unvested
Restricted Share Units shall be accumulated or deemed reinvested in additional
Restricted Share Units until such Award is earned and vested, and shall be
subject to the same terms and conditions as the original Award (including
service-based vesting conditions and any Performance Objectives).

10.    Other Share-Based Awards. Subject to the terms and conditions of the
Plan, Other Share-Based Awards may be granted to Participants in such number,
and upon such terms and conditions, as shall be determined by the Committee in
its sole discretion. Other Share-Based Awards are Awards that are valued in
whole or in part by reference to, or otherwise based on the Fair Market Value
of, Shares, and shall be in such form as the Committee shall determine,
including without limitation, time-based or performance-based units that are
settled in Shares and/or cash and stock equivalent units.

a.    Award Agreement. Each Other Share-Based Award shall be evidenced by an
Award Agreement that shall specify the terms and conditions upon which the Other
Share-Based Award shall become vested, if applicable, the time and method of
settlement, the form of settlement and such other terms and conditions as the
Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan (including, but not limited to, the minimum vesting
provisions of Section 12).

b.    Form of Settlement. An Other Share-Based Award may be settled in whole
Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.

c.    Dividend Equivalents. Other Share-Based Awards may provide the Participant
with dividend equivalents, payable either in cash or in additional Shares, as
determined by the Committee in its sole discretion and set forth in the related
Award Agreement; provided that any dividend equivalents with respect to unvested
Other Share-Based Awards shall be accumulated or deemed reinvested until such
Award is earned and vested, and shall be subject to the same terms and
conditions as the original Award (including service-based vesting conditions and
any Performance Objectives).

11.    Cash-Based Awards. Subject to the terms and conditions of the Plan,
Cash-Based Awards may be granted to Participants in such amounts and upon such
other terms and conditions as shall be determined by the Committee in its sole
discretion. Each Cash-Based Award shall be evidenced by an Award Agreement that
shall specify the payment amount or payment range, the time and method of
settlement and the other terms and conditions, as applicable, of such Award
which may include, without limitation, restrictions based on the achievement of
specific Performance Objectives.

 

11



--------------------------------------------------------------------------------

12.    Minimum Vesting Provisions. Subject to Sections 19, 21 and 22(b) of the
Plan, (a) no condition on vesting or exercisability of an Award, whether based
on continued employment or other service or based upon the achievement of
Performance Objectives, shall be based on service or performance (as applicable)
over a period of less than one year, and (b) upon and after such minimum
one-year period, restrictions on vesting or exercisability may lapse on a
pro-rated, graded, or cliff basis as specified in the Award Agreement; provided,
however, that Awards covering up to five percent (5%) of the Shares reserved for
issuance pursuant to Section 3(a) may be granted under this Plan as unrestricted
Shares or otherwise as Awards with a performance period or vesting period of
less than one year.

13.    Compliance with Section 409A. Awards granted under the Plan shall be
designed and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A of the Code. To
the extent that the Committee determines that any award granted under the Plan
is subject to Section 409A of the Code, the Award Agreement shall incorporate
the terms and conditions necessary to avoid the imposition of an additional tax
under Section 409A of the Code upon a Participant. Notwithstanding any other
provision of the Plan or any Award Agreement (unless the Award Agreement
provides otherwise with specific reference to this Section): (i) an Award shall
not be granted, deferred, accelerated, extended, paid out, settled, substituted
or modified under the Plan in a manner that would result in the imposition of an
additional tax under Section 409A of the Code upon a Participant; and (ii) if an
Award is subject to Section 409A of the Code, and if the Participant holding the
award is a “specified employee” (as defined in Section 409A of the Code, with
such classification to be determined in accordance with the methodology
established by the Company), then, to the extent required to avoid the
imposition of an additional tax under Section 409A of the Code upon a
Participant, no distribution or payment of any amount shall be made before the
date that is six (6) months following the date of such Participant’s “separation
from service” (as defined in Section 409A of the Code) or, if earlier, the date
of the Participant’s death. Although the Company intends to administer the Plan
so that Awards will be exempt from, or will comply with, the requirements of
Section 409A of the Code, the Company does not warrant that any Award under the
Plan will qualify for favorable tax treatment under Section 409A of the Code or
any other provision of federal, state, local, or non-United States law. The
Company shall not be liable to any Participant for any tax, interest, or
penalties the Participant might owe as a result of the grant, holding, vesting,
exercise, or payment of any Award under the Plan.

14.    Compliance with Section 162(m).

a.    In General. Notwithstanding anything in the Plan to the contrary, Awards
may be granted in a manner that is intended to qualify for the Performance-Based
Exception. As determined by the Committee in its sole discretion, the grant,
vesting, exercisability and/or settlement of any Restricted Shares, Restricted
Share Units Other Share-Based Awards and Cash-Based Awards intended to qualify
for the Performance-Based Exception shall be conditioned on the attainment of
one or more Performance Objectives during a performance period established by
the Committee and must satisfy the requirements of this Section 14.

b.    Performance Objectives. If an Award is intended to qualify for the
Performance-Based Exception, then the Performance Objectives shall be based on
specified

 

12



--------------------------------------------------------------------------------

levels of or growth in one or more of the following criteria: return on net
assets, return on capital employed, economic value added, sales, revenue,
earnings per share, operating income, net income, earnings before interest and
taxes, return on equity, total shareholder return, market valuation, cash flow,
completion of acquisitions, product and market development, inventory
management, working capital management and customer satisfaction. The foregoing
business criteria may be clarified by reasonable definitions adopted from time
to time by the Committee, which may include or exclude any items as the
Committee may specify, including but not limited to: extraordinary, unusual or
non-recurring items; effects of accounting changes; effects of currency
fluctuations; effects of financing activities; effects relating to the
impairment of goodwill or other intangible assets; expenses for restructuring or
productivity initiatives; non-operating items; acquisition expenses; and effects
of acquisitions, divestitures or reorganizations.

c.     Establishment of Performance Goals. With respect to Awards intended to
qualify for the Performance-Based Exception, the Committee shall establish:
(i) the applicable Performance Objectives and performance period, and (ii) the
formula for computing the payout. Such terms and conditions shall be established
in writing while the outcome of the applicable performance period is
substantially uncertain, but in no event later than the earlier of: (x) ninety
days after the beginning of the applicable performance period; or (y) the
expiration of twenty-five percent (25%) of the applicable performance period.

d.     Certification of Performance. With respect to any Award intended to
qualify for the Performance-Based Exception, the Committee shall certify in
writing whether the applicable Performance Objectives and other material terms
imposed on such Award have been satisfied, and, if they have, ascertain the
amount of the payout or vesting of the Award. Notwithstanding any other
provision of the Plan, payment or vesting of any such Award shall not be made
until the Committee certifies in writing that the applicable Performance
Objectives and any other material terms of such Award were in fact satisfied in
a manner conforming to applicable regulations under Section 162(m) of the Code.

e.    Negative Discretion. With respect to any Award intended to qualify for the
Performance-Based Exception, after the date that the Performance Objectives are
required to be established in writing pursuant to Section 14(c), the Committee
shall not have discretion to increase the amount of compensation that is payable
upon achievement of the designated Performance Objectives. However, the
Committee may, in its sole discretion, reduce the amount of compensation that is
payable upon achievement of the designated Performance Objectives.

15.    Transferability. Except as otherwise determined by the Committee, no
Award or dividend equivalents paid with respect to any Award shall be
transferable by the Participant except by will or the laws of descent and
distribution; provided, that if so determined by the Committee, each Participant
may, in a manner established by the Board or the Committee, designate a
beneficiary to exercise the rights of the Participant with respect to any Award
upon the death of the Participant and to receive Shares or other property issued
or delivered under such Award. Except as otherwise determined by the Committee,
Stock Options and Stock Appreciation Rights will be exercisable during a
Participant’s lifetime only by the Participant or, in the event of the
Participant’s legal incapacity to do so, by the Participant’s guardian or legal
representative acting on behalf of the Participant in a fiduciary capacity under
state law and/or court supervision.

 

13



--------------------------------------------------------------------------------

16.    Adjustments. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation – Stock Compensation), such as a stock dividend, stock split,
reverse stock split, spinoff, rights offering, or recapitalization through a
large, nonrecurring cash dividend, the Committee shall cause there to be an
equitable adjustment in the numbers of Shares specified in Section 3 of the Plan
and, with respect to outstanding Awards, in the number and kind of Shares
subject to outstanding Awards and the exercise price or other price of Shares
subject to outstanding Awards, in each case to prevent dilution or enlargement
of the rights of Participants. In the event of any other change in corporate
capitalization, or in the event of a merger, consolidation, liquidation, or
similar transaction, the Committee may, in its sole discretion, cause there to
be an equitable adjustment as described in the foregoing sentence, to prevent
dilution or enlargement of rights; provided, however, that, unless otherwise
determined by the Committee, the number of Shares subject to any Award shall
always be rounded down to a whole number. Notwithstanding the foregoing, the
Committee shall not make any adjustment pursuant to this Section 16 that would
(i) cause any Stock Option intended to qualify as an ISO to fail to so qualify,
(ii) cause an Award that is otherwise exempt from Section 409A of the Code to
become subject to Section 409A, or (iii) cause an Award that is subject to
Section 409A of the Code to fail to satisfy the requirements of Section 409A.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on all Participants and any other persons
claiming under or through any Participant.

17.    Fractional Shares. The Company shall not be required to issue or deliver
any fractional Shares pursuant to the Plan and, unless otherwise provided by the
Committee, fractional shares shall be settled in cash.

18.    Withholding Taxes. To the extent required by Applicable Law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company or Subsidiary, as applicable, any withholding tax obligations that arise
by reason of a Stock Option or Stock Appreciation Right exercise, the vesting of
or settlement of Shares under an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. The Company and its Subsidiaries
shall not be required to issue or deliver Shares, make any payment or to
recognize the transfer or disposition of Shares until such obligations are
satisfied. The Committee may permit or require these obligations to be satisfied
by having the Company withhold a portion of the Shares that otherwise would be
issued or delivered to a Participant upon exercise of a Stock Option or Stock
Appreciation Right or upon the vesting or settlement of an Award, or by
tendering Shares previously acquired, provided that in no event will the Fair
Market Value of the Shares to be withheld or tendered pursuant to this
Section 18 to satisfy applicable withholding taxes exceed the amount of taxes
required to be withheld based on the maximum statutory tax rates in the
applicable taxing jurisdictions. Any such elections are subject to such
conditions or procedures as may be established by the Committee and may be
subject to disapproval by the Committee.

19.    Foreign Employees. Without amending the Plan, the Committee may grant
Awards to Participants who are foreign nationals, or who are subject to
Applicable Laws of one or more non-United States jurisdictions, on such terms
and conditions different from those specified in the Plan as may in the judgment
of the Committee be necessary or desirable to foster and promote achievement of
the purposes of the Plan, and, in furtherance of such purposes, the Committee
may make such modifications, amendments, procedures, and the like as may be
necessary or advisable to comply with provisions of Applicable Laws of other
countries in which the Company or its Subsidiaries operate or have employees.

 

14



--------------------------------------------------------------------------------

20.    Termination for Cause; Forfeiture of Awards. If a Participant’s
employment or service is terminated by the Company or a Subsidiary for Cause, as
determined by the Committee in its sole discretion, then the Participant shall
forfeit all Awards granted under the Plan to the extent then held by the
Participant. In addition, any Award granted to a Participant shall be subject to
forfeiture or repayment pursuant to the terms of any applicable compensation
recovery policy adopted by the Company, including any such policy that may be
adopted to comply with the Dodd-Frank Wall Street Reform and Consumer Protection
Act or any rules or regulations issued by the Securities and Exchange Commission
or applicable securities exchange.

21.    Change in Control.

a.    Committee Discretion. The Committee may, in its sole discretion and
without the consent of Participants, either by the terms of the Award Agreement
applicable to any Award or by resolution adopted prior to the occurrence of a
Change in Control, determine whether and to what extent outstanding Awards under
the Plan shall be assumed, converted or replaced by the resulting entity in
connection with the Change in Control (or, if the Company is the resulting
entity, whether such Awards shall be continued by the Company), in each case
subject to equitable adjustments in accordance with Section 16 of the Plan.

b.    Awards that are Assumed. To the extent outstanding Awards granted under
the Plan are assumed, converted or replaced by the resulting entity in the event
of a Change in Control (or, if the Company is the resulting entity, to the
extent such Awards are continued by the Company) as provided in Section 21(a) of
the Plan, then, except as otherwise provided in the applicable Award Agreement
or in another written agreement with the Participant, or in a Company severance
plan applicable to the Participant:

(i)    The performance period with respect to each such outstanding Award that
is subject to one or more Performance Objectives shall end as of the date
immediately prior to such Change in Control (or such earlier date as determined
by the Committee) and such Awards shall be converted to service-based Awards
based on the extent to which the Committee determines that the applicable
Performance Objectives have been satisfied at such time, or if not determinable,
based on the assumed achievement of “target” performance, and, in either case,
such converted Awards shall continue to vest and become exercisable (as
applicable) based on continued service during the remaining vesting period;

(ii)    All other such outstanding Awards shall continue to vest and become
exercisable (as applicable) based on continued service during the remaining
vesting period, if any; and

(iii)    Notwithstanding the foregoing, if a Participant incurs a Qualified
Termination during the Change in Control Protection Period:

 

15



--------------------------------------------------------------------------------

(A)    A pro-rata portion of each such outstanding Award that was subject to one
or more Performance Objectives immediately prior to the Change in Control shall
become vested, based on the length of time (in days) within the originally
scheduled vesting period that elapsed prior to the date of the Participant’s
Qualified Termination;

(B)    All other such outstanding Awards shall become vested and exercisable (as
applicable) in full (without pro-ration), effective as of the date of such
Qualified Termination; and

(C)    Any such Awards that are Stock Options or Stock Appreciation Rights shall
remain exercisable for the full duration of their term.

c.    Awards that are not Assumed. To the extent outstanding Awards granted
under the Plan are not assumed, converted or replaced by the resulting entity in
connection with a Change in Control (or, if the Company is the resulting entity,
to the extent such Awards are not continued by the Company) in accordance with
Section 21(a) of the Plan, then, except as otherwise provided in the applicable
Award Agreement or in another written agreement with the Participant, or in a
Company severance plan applicable to the Participant, then, effective
immediately prior to the Change in Control:

(i)    The performance period with respect to each such outstanding Award that
is subject to one or more Performance Objectives shall end as of the date
immediately prior to such Change in Control (or such earlier date as determined
by the Committee) and a portion of each such Award shall be deemed earned based
on (A) the extent to which the Committee determines that the applicable
Performance Objectives have been satisfied at such time (if at all), or if not
determinable, based on the assumed achievement of “target” performance, and
(B) pro-ration for the length of time (in days) within the originally scheduled
vesting period that elapsed prior to the Change in Control;

(ii)    All other restrictions with respect to all such outstanding Awards shall
lapse effective immediately prior to the Change in Control; and

(iii)    All such outstanding Awards (to the extent earned on a pro-rata basis
as provided in Section 21(c)(i) above, with respect to Awards that were subject
to one or more Performance Objectives immediately prior to the Change in
Control) shall become fully vested and exercisable (subject to Section 21(d))
effective immediately prior to the Change in Control.

d.    Cancellation Right. The Committee may, in its sole discretion and without
the consent of Participants, either by the terms of the Award Agreement
applicable to any Award or by resolution adopted prior to the occurrence of the
Change in Control, provide that any outstanding Award (or a portion thereof)
shall, upon the occurrence of such Change in Control, be cancelled in exchange
for a payment in cash or other property (including shares of the resulting
entity in connection with a Change in Control) in an amount equal to the excess,
if any, of the Fair Market Value of the Shares subject to the Award, over any
exercise price related to the Award, which amount may be zero if the Fair Market
Value of a Share on the date of the Change in Control does not exceed the
exercise price per Share of the applicable Awards.

 

16



--------------------------------------------------------------------------------

e.    Awards Prior to the 2017 Restatement Date. For the avoidance of doubt, all
Awards granted prior to the 2017 Restatement Date shall be subject to the
applicable Change in Control provisions of the Plan as in effect immediately
before the 2017 Restatement Date.

22.    Amendment, Modification and Termination.

a.    In General. The Board may at any time and from time to time, alter, amend,
suspend or terminate the Plan in whole or in part; provided, however, that no
alteration or amendment that requires shareholder approval in order for the Plan
to comply with any rule promulgated by the SEC or any securities exchange on
which Shares are listed or any other Applicable Laws shall be effective unless
such amendment shall be approved by the requisite vote of shareholders of the
Company entitled to vote thereon within the time period required under such
applicable listing standard or rule.

b.    Adjustments to Outstanding Awards. The Committee may in its sole
discretion at any time (i) provide that all or a portion of a Participant’s
Stock Options, Stock Appreciation Rights and other Awards in the nature of
rights that may be exercised shall become fully or partially exercisable;
(ii) provide that all or a part of the time-based vesting restrictions on all or
a portion of the outstanding Awards shall lapse, and/or that any Performance
Objectives or other performance-based criteria with respect to any Awards shall
be deemed to be wholly or partially satisfied; or (iii) waive any other
limitation or requirement under any such Award, in each case, as of such date as
the Committee may, in its sole discretion, declare. Unless otherwise determined
by the Committee, any such adjustment that is made with respect to an Award that
is intended to qualify for the Performance-Based Exception shall be made at such
times and in such manner as will not cause such Awards to fail to qualify under
the Performance-Based Exception. Additionally, the Committee shall not make any
adjustment pursuant to this Section 22(b) that would cause an Award that is
otherwise exempt from Section 409A of the Code to become subject to
Section 409A, or that would cause an Award that is subject to Section 409A of
the Code to fail to satisfy the requirements of Section 409A.

c.    Prohibition on Repricing. Except for adjustments made pursuant to
Sections 16 or 21, the Board or the Committee will not, without the further
approval of the shareholders of the Company, authorize the amendment of any
outstanding Stock Option or Stock Appreciation Right to reduce the exercise
price. No Stock Option or Stock Appreciation Right will be cancelled and
replaced with an Award having a lower exercise price, or for another Award, or
for cash without further approval of the shareholders of the Company, except as
provided in Sections 16 or 21. Furthermore, no Stock Option or Stock
Appreciation Right will provide for the payment, at the time of exercise, of a
cash bonus or grant or sale of another Award without further approval of the
shareholders of the Company. This Section 22(c) is intended to prohibit the
repricing of “underwater” Stock Options or Stock Appreciation Rights without
shareholder approval and will not be construed to prohibit the adjustments
provided for in Sections 16 or 21.

 

17



--------------------------------------------------------------------------------

d.    Effect on Outstanding Awards. Notwithstanding any other provision of the
Plan to the contrary (other than Sections 16, 21, 22(b) and 24(d)), no
termination, amendment, suspension, or modification of the Plan or an Award
Agreement shall adversely affect in any material way any Award previously
granted under the Plan, without the written consent of the Participant holding
such Award; provided that the Committee may modify an ISO held by a Participant
to disqualify such Stock Option from treatment as an “incentive stock option”
under Section 422 of the Code without the Participant’s consent.

23.    Applicable Laws. The obligations of the Company with respect to Awards
under the Plan shall be subject to all Applicable Laws and such approvals by any
governmental agencies as the Committee determines may be required. The Plan and
each Award Agreement shall be governed by the laws of the State of Ohio,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction.

24.    Miscellaneous.

a. Deferral of Awards. Except with respect to Stock Options, Stock Appreciation
Rights and Restricted Shares, the Committee may permit Participants to elect to
defer the issuance or delivery of Shares or the settlement of Awards in cash
under the Plan pursuant to such rules, procedures or programs as it may
establish for purposes of the Plan. The Committee also may provide that deferred
issuances and settlements include the payment or crediting of dividend
equivalents or interest on the deferral amounts. All elections and deferrals
permitted under this provision shall comply with Section 409A of the Code,
including setting forth the time and manner of the election (including a
compliant time and form of payment), the date on which the election is
irrevocable, and whether the election can be changed until the date it is
irrevocable.

b. No Right of Continued Employment. The Plan shall not confer upon any
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor shall it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate such
Participant’s employment or other service at any time. No Employee or Director
shall have the right to be selected to receive an Award under the Plan, or,
having been so selected, to be selected to receive future Awards.

c. Unfunded, Unsecured Plan. Neither a Participant nor any other person shall,
by reason of participation in the Plan, acquire any right or title to any
assets, funds or property of the Company or any Subsidiary, including without
limitation, any specific funds, assets or other property which the Company or
any Subsidiary may set aside in anticipation of any liability under the Plan. A
Participant shall have only a contractual right to an Award or the amounts, if
any, payable under the Plan, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the Plan shall constitute a guarantee that
the assets of the Company or any Subsidiary shall be sufficient to pay any
benefits to any person.

d. Severability. If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended or limited in scope to conform to Applicable Laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in full force and effect.

 

18



--------------------------------------------------------------------------------

e.    Acceptance of Plan. By accepting any benefit under the Plan, each
Participant and each person claiming under or through any such Participant shall
be conclusively deemed to have indicated their acceptance and ratification of,
and consent to, all of the terms and conditions of the Plan and any action taken
under the Plan by the Committee, the Board or the Company, in any case in
accordance with the terms and conditions of the Plan.

f.    Successors. All obligations of the Company under the Plan and with respect
to Awards shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or other event, or a sale or disposition of all or
substantially all of the business and/or assets of the Company and references to
the “Company” herein and in any Award agreements shall be deemed to refer to
such successors.

[END OF DOCUMENT]

 

19